             1
             2
             3
             4
             5
             6
             7
            8                         UNITED STATES DISTRICT COURT
             9         CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
        10
        11       JOHN BLACKBURN AND DIANE                   CASE NO.: 5:18-cv-2487 DOC (SPX)
                 BLACKBURN,
        12
                                    Plaintiffs,           FINAL JUDGMENT
        13                                                AND DISMISSAL
                 V.
        14
                 WALMART, INC., AND DOES 1-
            15   50, inclusive,                           District Judge:    David 0. Carter
                                                          Courtroom:         9D
            16                      Defendants.           Com2laint Filed:   October 24, 2018
                                                          Trial Date:        Case Terminated
        17
        18
        19             Defendant WALMART INC.'s ("Defendant") Motion for Summary
        20       Judgment ("Motion") was heard and taken under submission by the Honorable
        21       David 0. Carter of the above..,referenced Court.
        22              The Court, having fully considered the papers, argument, and evidence
        23       submitted by the parties on the Motion hereby GRANTS Defendant's Motion for
        24       Summary Judgment as to the entire Complaint filed by Plaintiffs JOHN
        25       BLACKBURN and DIANE BLACKBURN ("Plaintiffs").
        26              IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED:
        27             1.     Plaintiffs shall recover nothing from Defendant.
        28       Ill
2354-2843
                                                           FINAL JUDGMENT AND DISMISSAL CASE NO.
                                                                            5:18-CV-2487 DOC (SPX)
            1         2.     The action is dismissed with prejudice in its entirety, and judgment is
            2   entered in favor of Defendant WALMART INC. and against Plaintiffs JOHN
            3   BLACKBURN and DIANE BLACKBURN.
            4         3.     Pursuant to Fed. R. Civ. P. 54, Defendant WALMART INC., is
            5   entitled to recover its costs in the above-captioned action upon further application
            6   to the clerk to tax costs as required by L.R. 54-2.1 within 14 days after the entry of
            7   this judgment.
            8         4.     The Clerk is hereby directed to enter Judgment forthwith.
            9   IT IS SO ORDERED.
        10
                       September 4, 2019
                Dated: ---
        11
                                                                . DAVID 0. CARTER
        12                                                 UNITED STATES DISTRICT JUDGE
        13

        14
        15
        16
        17

        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
2354-2843
                                                    2
                                                           FINAL JUDGMENT AND DISMISSAL CASE NO.
                                                                            5:18-CV-2487 DOC (SPX)
